IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 25, 2007
                                No. 06-10337
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ASUNCION DOMINGO COBOS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:05-CR-264-17


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Asuncion Domingo Cobos has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Cobos has filed a response. The record is
insufficiently developed to allow consideration at this time of Cobos’s claims of
ineffective assistance of counsel. See United States v. Cantwell, 470 F.3d 1087,
1091 (5th Cir. 2006). Our independent review of the record, counsel’s brief, and



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-10337

Cobos’s response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Cobos’s motion for appointment of counsel is DENIED,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2